Citation Nr: 1014057	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) for a 
surviving spouse by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The Veteran had active service with the Philippine 
Commonwealth Army from December 1941 to January 1943 and from 
April 1945 to February 1946.  He was a prisoner of war (POW) 
from May 10, 1942 to January 19, 1943.  He died in November 
1989 at the age of 72, and the appellant is his surviving 
spouse.  Cause of death benefits was granted in February 
2005.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the appellant's claim of entitlement to special 
monthly compensation (SMC) by reason of the need for regular 
aid and attendance of another person or by reason of being 
housebound.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009, the Board remanded this case for further 
evidentiary development.  It was noted that VA examination 
was necessary to determine entitlement to the benefit sought.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); see 
Caffrey v. Brown, 6 Vet. App. 377 (1994); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The record reflects that VA sent the appellant a letter dated 
July 2009 notifying her of the date, time, and location of 
the scheduled VA examination.  She failed to report for this 
examination.  In a letter dated August 2009, an attorney for 
the appellant indicted that she had received the notice only 
one day prior to the appointment and could not attend the 
next day's appointment.  It was further noted that the 
appellant was no longer able to withstand long travel time 
due to her medical condition and advanced age.  Examination 
at a medical facility in the Province of Northern Samar was 
requested.  The attorney agreed to advise the appellant to 
present for examination.

In December 2009, VA notified the appellant that she would be 
re-scheduled for a VA examination.  VA notified her that 
should she fail to report for the examination without good 
cause, "the claim shall be rated based on the evidence of 
record."

The record, a printout from the VA medical facility, shows 
that the appellant failed to report for a scheduled 
examination.  The examination was cancelled January 12, 2010.

In the February 2010 Supplemental Statement of the Case, the 
RO denied the claim based on the appellant's failure to 
report for VA examination under 38 C.F.R. § 3.655.

A review of the record subsequent to the Board's June 2009 
remand reflects that VA has not fully satisfied its duty to 
notify and assist the appellant in this matter.  First, the 
Board observes that the record contains no copy of the notice 
letter sent to the appellant for the January 2010 VA 
examination.  Second, VA advised the appellant in December 
2009 that her claim would be rated based on the evidence of 
record should she fail to report for VA examination, but the 
RO denied the claim for failure to report for VA examination 
in February 2010.

To ensure that VA has met its duty to notify and assist the 
claimant in developing the facts pertinent to her claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the AMC in Washington, D.C., 
for the following actions:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the appellant 
for a VA examination.  If possible, this 
examination should be conducted by a 
facility or examiner proximate to the 
appellant in the Northern Samar Province.  
A copy of the letter notifying the 
appellant of the scheduled VA examination 
date, time, and location should be 
associated with the claims folder.  The 
appellant should further be notified that, 
if she fails to report for VA examination, 
the claim will be denied under 38 C.F.R. 
§ 3.655(b).

2.  The VA examination by an appropriate 
specialist should determine the nature and 
resulting limitations of the appellant's 
disability or disabilities.  A VA Form 21-
2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims folder must be made available 
to the examiner.  All indicated tests or 
studies should be accomplished.  The 
examiner should clarify the nature of the 
appellant's disability or disabilities and 
provide a discussion as to the nature, 
frequency, duration, and severity of 
manifestations of such disability or 
disabilities.  The examiner should comment 
upon the resulting limitations from the 
appellant's identified disability or 
disabilities.  The examiner should address 
the following:

(a) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the wants 
of nature, and, if so, why;

(b) whether the appellant requires the 
assistance of another in protecting 
herself from the ordinary hazards of daily 
living, and, if so, why; and

(c) whether the appellant is restricted to 
her home or the immediate vicinity 
thereof.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After completing the above actions, 
the RO should readjudicate the appellant's 
claim of entitlement to special monthly 
compensation based on the need for regular 
aid and attendance or housebound status.  
If upon completion of the above action the 
claim remains denied, the case should be 
returned after compliance with appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



